Title: To George Washington from Joseph Allyn Wright, 14 January 1783
From: Wright, Joseph Allyn
To: Washington, George


                        
                            Sir,
                            West Point Janry 14th 1783
                        
                        Upon the repeated applications of Doctor Jedh Ensworth Surgeons Mate of the 3d Connt Regiment, I find myself
                            under the disagreable necessity of recommending him to Your Excellency for a discharge from the service, but as his
                            reasons appear sufficient and as the Regiment will not be immediately injured except on the loss of a skillfull, attentive
                            Physician, I could wish that he might be gratifyed, and have the honor to be Your Excellency’s Most Obedient Servant
                        
                            Jos. A. Wright
                            Major Commandg 3rd Conn. Regt
                        
                    